department of the treasury internal_revenue_service washington d c tax exewpt ano government entities bivision number release date date uil cade contact person identification_number telephone number employer_identification_number dear we have considered your ruling_request relating to the provision of survivorship benefits to non- spousal non-dependent domestic partners facts you are a voluntary employees’ beneficiary association described in sec_601 of the internal_revenue_code code under the plan’s trust two types of death_benefits are available upon the death of a participant a lump sum payment to the participant's designated_beneficiary and monthly survivorship payments to either the participant's surviving_spouse and children or the participant's nen-spousal domestic pariner who is a dependent of the participant within the meaning of sec_152 and who meets certain other requirements you are governed by a managing board your managing board proposes to adopt a resolution to amend the plan's trust to remove the requirement that to be eligible to receive monthly survivorship payments a participant's non-spousal domestic partner must also be a dependent’ of the participant within the meaning of sec_152 of the code thus under this proposed amendment the non-spousal domestic partner of a participant whe otherwise meets the applicable_requirements of the plan would be eligible to receive monthly survivership payments whether or not the partner is also a dependent of the participant within the meaning of sec_152 ruling requested your status as a voluntary employee_benefits association described in sec_501 of the code will not be adversely affected by the amendment to your plan to permit non-spausal non- dependent domestic partner beneficiaries to be eligible to receive monthly survivorship payments under the plan sec_501 of the code states law voluntary employses’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net earings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations ‘regulations’ states to be described in sec_501 an organization must meet all of the following requirements the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries sec_1_501_c_9_-3 of the regulations states the life sick accident or other_benefits provided by a voluntary employees’ beneficiary association must be payable to its members their dependents or their designated beneficiaries analysi sec_1 c -3 b of the regulations states payable by reason of the death of a member or the term life benefits means a benefit dependent currently under the plan's trust two types of death_benefits are available upon the death of a participant a lump sum payment to the participant's designated_beneficiary and monthly survivorship payments to either the participant's surviving_spouse and children or the participant's non-spousal domestic partner who is a dependent of the participant within the meaning of sec_152 of the cade and who meets certain other requirements you propose to amend the plan’s trust to remove the requirement that to be eligible to receive monthiy survivorship payments a participant's non-spousal domestic partner must also be a dependent of the participant within the meaning of sec_152 of the code sec_504 c of the code and sec_1 c -1 c of the regulations states that an organization described in these provisions is one that provides life sick or other_benefits to a its members or b their dependents or c their designated beneficiaries in addition sec_1_501_c_9_-3 states that these benefits must be payable to the organization's a members or b their depandents or c their designated beneficiaries ner the regulations defines the term designated beneficiaries for purposes of sec_501 c of the code nor does the legislative_history of sec_501 explain the meaning of this neither the statute furthermore no case law addresses the meaning of this term therefore itis term appropriate to interpret this term using its plain meaning the proposed amendment to your plan's trust would permit the non-spousal domestic partner of a participant who otherwise meets the applicable_requirements of the plan to be eligible to teosive monthly survivorship payments whether or not the partner is also a dependent of the participant within the meaning of sec_152 of the code sec_501 c of the code and sec_1 -1 c and c -3 a of the regulations permit a participant in a voluntary employees’ beneficiary association to make death_benefits available to the participant's designated beneficiaries there is no requirement that the beneficiary of a death_benefit must also be a dependent of the participant under your plan’s trust two death_benefits are available by reason of the death of the participant lump sum payments and monthly survivorship payments therefore just as a lump sum may be paid to a beneficiary who is not also a dependent of the participant so may the monthly survivorship payments because both are payable by reason of the participant's death accordingly your proposed amendment to permit a non-spousal non-dependent beneficiary to qualify to receive monthly survivorship payments would be permissible under sec_501 c of the code and sec_1 of the regulations ruling your status as a voluntary employee_benefits association describad in sec_501 of the code will not be adversely affected by the amendment to your plan to permit nan-spausal non- dependent domestic partner beneficiaries to be eligible to receive monthly survivorship payments under the plan this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts ‘section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not address the applicability of any if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
